Citation Nr: 0941113	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depressive disorder, claimed as secondary 
to service-connected lumbar spine, left knee and right 
shoulder disabilities.


REPRESENTATION

Appellant represented by:	James McMillan, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who had active service from June 
1984 to October 1989.  
This matter was originally before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In June 2005 the Board issued a decision which 
denied service connection for depressive disorder on a 
secondary basis.  

The Veteran appealed the June 2005 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In March 2007 
the Court issued an order that granted a Joint Motion for 
Remand (Joint Motion) filed by counsel for both parties, 
vacated the Board's June 2005 decision, and remanded the 
matter to the Board for action in compliance with the Joint 
Motion.  In July 2008, a videoconference hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  The case was before the Board in August 2008, when 
it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant failed to cooperate with a VA examination 
on July 20, 2009, and there is no good cause to excuse his 
failure to cooperate.

2.  An acquired psychiatric disorder is not attributable to 
service or a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2001 and April 2009.  The 
October 2001 letter was sent prior to the initial RO decision 
in this matter.  The April 2009 letter was sent after the 
initial RO decision in this matter; however, it notified him 
of a change in the law which was made effective in October 
2006.  Regardless, the issuance of a July 2009 supplemental 
statement of the case cures any timing concerns with respect 
to the April 2009 letter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess notice was requested pursuant 
to the Board's August 2008 remand.  However, despite the lack 
of Dingess notice, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for service connection.  See Dyment v. West, 13 
Vet. App. 141 (1999) (finding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination must be provided 
or medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
Social Security Administration (SSA) records, VA vocational 
rehabilitation records, and private treatment records.  

Further, the Veteran was provided opportunities to set forth 
his contentions during a hearing before the undersigned 
Veterans Law Judge in July 2008 as well as before a Veterans 
Law Judge in October 2004 who has since left the Board.  

The record shows that the RO attempted to schedule the 
Veteran for a VA examination in July 2009.  The first 
examination date was rescheduled at the request of the 
Veteran.  The Veteran's attorney was informed in advance that 
he could not be present during the examination.  The attorney 
stated that he understood and that the Veteran was aware of 
this requirement.  When the Veteran and his attorney arrived 
for the rescheduled examination, the attorney sat in on the 
psychological testing required for the examination.  However, 
when the psychologist refused to permit the attorney to be 
present during the Veteran's one on one interview, the 
Veteran left the facility.  Upon review of the evidence of 
record, the Board's finds that the appellant failed to 
cooperate with VA during the attempted examination in July 
2009.  

It is well settled principle that a claimant must cooperate 
in the adjudication process by providing information that he 
may have or should have that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In essence, the appellant contends that good cause 
exists for failing to cooperate with the VA examination in 
July 2009 because he fears for his well-being at the Spokane 
VA Medical Center due to past bad experiences with that 
facility and because his attorney was not permitted into the 
examination room.  He argues that his fears are reasonable in 
that he has had negative experiences with that VA facility, 
or, alternately, that his fears are a manifestation of his 
mental condition.  He argues that allowances could have been 
made, such as requiring the attorney's silence during the 
examination or sitting the attorney outside of the line of 
sight of the Veteran.  The Veteran argues that VA has not 
fulfilled its duty to assist by not scheduling a private 
examination outside of VA or by not making "reasonable 
accommodations" by allowing "someone [the Veteran] trusts 
to accompany him to the exam", presumably a reference to the 
Veteran's attorney.

Significantly, VAOGCPREC. 4-91 (Feb. 13, 1991) states that a 
claimant has no right to condition VA examination upon the 
presence of an attorney.  VA General Counsel's written legal 
opinions regarding VA benefits are conclusive as to all VA 
officials and employees.  38 C.F.R. § 14.507 (2009); see also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2009).
 
The appellant's attempt to place conditions and limitations 
on his VA examination has no legal merit.  See Holland v. 
Brown, 6 Vet. App. 443, 445, 448-9 (1994) (refusal to submit 
to VA examination because of televised reports regarding care 
at VAMC's not considered good cause); Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (claimant's allegations of medical 
malpractice and racial discrimination not considered good 
cause for failure to appear for VA examination).  Simply put, 
the appellant voluntary terminated his examination in July 
2009.  He voluntarily elected to leave the VAMC prior to the 
commencement of the one on one portion of his examination.  
This refusal to fully participate and complete his 
examination is the equivalent of failing to report for VA 
examination.  38 C.F.R. § 3.655(a) (2009).  

As noted by the Court, failure by veterans to cooperate 
during VA examinations "subject them[selves] to the risk of 
an adverse adjudication based on an incomplete and 
underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 
171, 181 (2005).  Quite simply, as a result of his failure to 
cooperate, VA has no further duty to provide him an 
additional examination.

Therefore, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Legal Criteria, Factual Background, and Analysis

The Veteran claims that he has depressive disorder due to his 
service-connected lumbar spine, left knee and right shoulder 
disabilities.  Under the relevant laws and regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in 2001, the amendment is not 
applicable to the current claim.

While there is evidence that the Veteran currently has a 
psychiatric disorder, he does not contend, and the evidence 
does not show, that such was manifest in, or is directly 
related to, his service.  The evidence does not show that the 
Veteran has a psychiatric disorder that was incurred in 
service.  His service treatment records do not show 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  Further, a March 1990 VA examination report, 
developed only a few months after the Veteran's discharge, 
assessed his psychiatric system as within normal limits. 

Further, no medical evidence has been advanced suggesting a 
relationship between service and a psychiatric disorder.  As 
noted above, attempts to develop a VA examination report with 
a medical opinion which addressed the etiology of any 
diagnosed psychiatric disorder were unsuccessful.  
Accordingly, the criteria for direct service connection for a 
psychiatric disorder are not met.

With respect to the secondary service connection claim, the 
record shows that the Veteran has established service-
connection for lumbar discectomy; postoperative left medical 
meniscectomy; and rotator cuff synovitis, right shoulder.  
Medical records also show nonservice-connected disorders 
include peripheral vertigo and an antisocial personality 
disorder.

The preponderance of the medical evidence is against a 
finding of a relationship or nexus between the Veteran's 
current psychiatric disorder and a service-connected 
disorder.  The record does not include any competent medical 
opinion which adequately supports that there is a nexus 
between any diagnosed psychiatric disability and a service-
connected disability.  

A December 1997 VA treatment record notes that the Veteran 
was "depressed secondary to chronic (recently increased) LBP 
plus other stressors (financial hardship)."  However, this 
statement provides an insufficient basis upon which to grant 
the claim because that treatment record also indicates that 
further mental health evaluation is warranted; it does not 
clearly diagnose an identifiable psychiatric disorder; and it 
attributes the Veteran's symptom of depression at least in 
part to nonservice-connected factors, including financial 
hardship.  

A January 1998 VA outpatient treatment record likewise 
provides an insufficient basis to grant the claim.  This is 
so because the January 1998 record does not identify a 
psychiatric disorder other than to say the Veteran has "an 
untreated psychiatric disorder."  Further, while this record 
indicates that the disorder is worsening, it is unclear as to 
the reason behind the exacerbation of the disorder.  The 
examiner refers vaguely to "medical concerns" and to the 
Veteran's being in a new facility.  In addition, in this 
record the Veteran attributes his depression not to a 
service-connected disorder but to the fact that "he is being 
left behin[d] as all of his contemporaries are moving on with 
their lives."

A June 2001 private psychologist's report also does not 
provide an adequate basis upon which to grant the claim for 
service connection.  This is so because the psychologist, Dr. 
GG, is vague as to the etiology of the Veteran's psychiatric 
disorder.  The psychologist diagnoses a pain disorder, not 
otherwise specified, and says it is "probably related to 
general medical condition and exacerbated by psychological 
factors."  
The Board observes that the Court has held that medical 
opinions, such as that of Dr. GG, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Accordingly, the records 
mentioned above do not adequately support the claim or 
clearly link the Veteran's current psychiatric disability 
with service or a service-connected disability.  Further, 
there is no indication that any of these statements was made 
in connection with a full review of the Veteran's records 
(i.e., that any opinion-provider was aware of the Veteran's 
complete psychiatric disability picture. 

The Veteran also provided a December 2002 statement from a 
private psychologist in support of his claim.  In this 
report, Dr. RCE states that the Veteran is "severely 
debilitated by depression, pain, and personality disorder."  
He opines that "[the Veteran] should qualify for a service 
related disability because the pain of injury and conflict 
around disability determination exacerbated underlying 
personality disorder to such a degree that he is 
unemployable."  There is no indication that Dr. RCE 
conducted a full review of the Veteran's records.  Further, 
personality disorders and mental deficiencies as such are not 
diseases or injuries within the meaning of applicable 
legislation relating to service connection.  See 38 C.F.R. § 
3.303(c) (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
Beno v. Principi, 3 Vet. App. 439 (1992).  Therefore, the 
nexus opinion contained in this report is insufficient to 
form a basis to allow the Veteran's claim of service 
connection for depression, secondary to other service 
connected disabilities.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between a currently 
psychiatric disorder and a service-connected disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
a psychiatric disorder like major depression is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a depressive disorder as secondary to a service-connected 
lumbar spine, knee, and shoulder disorders.

There is no competent medical opinion of record which 
adequately links the Veteran's depression to his service in 
the military or to his other service connected conditions.  
As discussed above and in compliance with the statutory duty 
to assist, the RO has attempted to schedule a compensation 
and pension examination for the Veteran to ascertain the 
causes of his depression.  However, he has repeatedly failed 
to cooperate with the development sought.  In the absence of 
adequate evidence establishing a nexus between the Veteran's 
psychiatric disability and his service or a service connected 
disability, the Board finds that the Veteran's claim seeking 
service connection must be denied.

In reaching this determination the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine does not apply. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a psychiatric disability, to include a 
depressive disorder, claimed as secondary to service-
connected lumbar spine, knee, and shoulder disabilities is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


